DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed March 17, 2021.  Claims 26 and 39 have been amended.  Claims 29 and 30 remain withdrawn.  

Claim 26 is directed to an allowable product.  Claims 29 and 30, directed to non-elected species of processing aids, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 26-32 and 34-47 are currently pending and are allowable.



Withdrawal of Rejections:

	The rejection of claims 26-28, 31, 32, 34-39, and 42-47 under pre-AIA  35 U.S.C. 102 (b) as anticipated by Hansen, is withdrawn.
	The rejection of claims 26 and 40-41 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hansen, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: as persuasively argued by Applicant, the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Hansen.
Hansen teaches a fermented, solid protein product, wherein the protein content of the product is about 25% to 80% by weight on a dry matter basis, which is fully encompassed within 
The fermented, solid protein product is obtained from a biomass by a process comprising:
 providing an initial mixture of a milled or flaked or otherwise disintegrated soya, which is biomass of proteinaceous plant parts comprising proteins and carbohydrates, wherein the carbohydrates predominantly comprise oligosaccharides and/or polysaccharides, and live yeast in a dry matter ratio of from 2:1 to 100:1, and water, wherein the water content in the initial mixture is preferably 60% or less, including about 10% by weight or less after heat treatment, which is fully encompassed within not exceeding 65%, 60%, 55%, or 50% by weight of the initial mixture; adding one or more processing aids, including α-galactosidase, to the mixture prior to fermenting; fermenting the mixture for 1-12 hours, which is fully encompassed within 1-36 hours, at a temperature of about 25-60°C under anaerobic conditions; and separating wet fermented, solid product from the fermented mixture (Para. 41-45, 82, 81, 84).
	However, Hansen does not teach a preparation step that includes separating crude ethanol from the fermented mixture to obtain an ethanol-separated fermented mixture, where the solid protein product has been separated from the ethanol.  As persuasively argued by Applicant, the method as taught by Hansen produces a product that is structurally different from the product produced by the method as claimed.  Hansen does not include a step of separating crude ethanol from the fermented mixture.  As a result of this process difference, the clamed product has a reduce content of attractive flavor components as compared to the products of Hansen.  As such, this limitation, .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 26-32 and 34-47 are currently pending and are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653